NO. 07-12-0225-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                   JUNE 19, 2012
                          ______________________________

                                    CARLOS I. MORIN,

                                                                 Appellant

                                             v.

                                 THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

            FROM THE 137th DISTRICT COURT OF LUBBOCK COUNTY;

               NO. 2007-418,394; HON. CECIL PURYEAR, PRESIDING
                       _______________________________

                                  Order of Dismissal
                          _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Carlos I. Morin, appellant, attempts to appeal from his conviction for assault. The

trial court pronounced sentence and signed the judgment in October of 2008. Appellant

did not file his notice of appeal until June 1, 2012. We dismiss for want of jurisdiction.

       To be timely, a notice of appeal must be filed within thirty days after the sentence is

imposed or suspended in open court or within ninety days after that date if a motion for
new trial is filed. TEX. R. APP. P. 26.2(a). Therefore, the deadline for perfecting an

appeal here lapsed several years ago.

        A timely filed notice of appeal is essential to invoke our appellate jurisdiction.

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If it is untimely, we can take

no action other than to dismiss the proceeding. Id. at 523. Appellant's notice being

untimely filed, we have no jurisdiction over the matter and dismiss the appeal.

        Accordingly, appellant’s appeal is dismissed.1



                                                        Per Curiam



Do not publish.




        1
        The appropriate vehicle for seeking a belated appeal from a final felony conviction is by writ of
habeas corpus pursuant to Article 11.07 of the Texas Code of Criminal Procedure. See TEX. CODE CRIM.
PROC. ANN. art. 11.07 (Vernon 2005).


                                                   2